Citation Nr: 0919471	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-25 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lumbar spine 
degenerative disc disease, currently rated as 20 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
December 1987.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the St. 
Petersburg, Florida, VA Regional Office (RO).  

A February 2003 rating decision shows that the AOJ increased 
the evaluation for lumbar spine degenerative disc disease to 
20 percent.  The Board notes that since the increase to 20 
percent did not constitute a full grant of the benefits 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This case has previously come before the Board.  In December 
2007, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Board notes that in a March 2009 rating decision, the AOJ 
granted service connection for right foot degenerative joint 
disease with hammer toe of the second digit, and for 
degenerative joint disease of the right knee and of the left 
knee.  This represents a full grant of the benefits sought in 
regard to those issues.  

The Veteran testified before the undersigned Veterans Law 
Judge at a travel Board hearing in June 2007.  A transcript 
of the hearing has been associated with the claims file.  


FINDING OF FACT

Lumbar spine degenerative disc disease results in no more 
than a moderate degree of impairment.  Forward flexion of the 
thoracolumbar spine is not 30 degrees or less, the entire 
thoracolumbar spine is not favorably ankylosed, and the 
Veteran does not have incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months due to lumbar spine degenerative disc disease.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar 
spine degenerative disc disease have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5293 (effective September 23, 
2002), 5292, 5295, (2003), Diagnostic Codes 5237-5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The January 
2002, September 2002, May 2003, April 2004 and September 2008 
letters told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet App. at 120.  

In this case, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  The Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the claimant, 
the Court found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and found that the error 
was harmless, as the Board has done in this case).  See 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 
21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, in September 2008, a VCAA letter was sent to 
the Veteran which complied with the directives in Vazquez-
Flores, supra.  

The Veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disability since the claimant 
was last examined.  38 C.F.R. § 3.327(a).

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted. See VAOPGCPREC 11-95.  
The July 2004 and October 2008 VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.  The records satisfy 38 C.F.R. § 3.326.  

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication. The numerous VCAA notices furnished the 
necessary additional information to the claimant with regard 
to his claim.  Thus, the Board finds even if there was VCAA 
deficiency, the evidence of record is sufficient to rebut 
this presumption of prejudice as the record shows that this 
error was not prejudicial to the claimant and the essential 
fairness of the adjudication process in this case was 
preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

An April 2009 letter also discussed the appropriate 
disability rating or effective date to be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.1 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2008).

Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008).  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings for 
distinct periods of time, based on the facts are for 
consideration.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

During the pendency of the Veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating is assigned for 
moderate limitation of motion, and a maximum schedular rating 
of 40 percent is assigned for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  A maximum schedular rating of 40 percent is awarded 
when lumbosacral strain is severe, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; 


dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.



Analysis

A February 2003 rating decision reflects that a 20 percent 
rating was assigned under Diagnostic Code 5293-5295.  In 
rating decisions, dated in February 2004 and August 2004, the 
20 percent rating was continued under Diagnostic Code 5242.  
The Board finds that a rating in excess of 20 percent for 
degenerative changes of the lumbar spine is not warranted 
under the old or new criteria at any time during the relevant 
period.  In this case, the competent evidence shows no more 
than a moderate degree of impairment due to degenerative disc 
disease of the lumbar spine, and the evidence does not 
establish incapacitating episodes of approximately four weeks 
during any 12-month period.  

In regard to limitation of motion, the Board notes the 
Veteran's assertion in March 2004 to the effect that he had 
severe limitation of motion of the back.  On VA examination 
in April 2002, however, full range of motion of the lower 
back was reported, with extension to 30 degrees, and a 
November 2002 private record notes lumbosacral range of 
motion was normal.  In addition, the January 2003 VA spine 
examination report notes forward flexion to 80 degrees, and 
lateral bending to 25 degrees, bilaterally.  On VA 
examination in July 2004, flexion was noted to be easily 
performed from 0 to 95 degrees, and he was able to easily 
touch his toes, with his outstretched fingers with his legs 
held straight.  Extension was 0 to 30 degrees, lateral 
flexion, left and right, was 0 to 30 degrees, and rotation 
was 0 to 45 degrees, left and right.  On VA examination in 
March 2006, flexion was 0 to 80 degrees, extension was 0 to 
30 degrees, left lateral flexion was 0 to 25 degrees, right 
lateral flexion was 0 to 25 degrees, left lateral rotation 
was 0 to 30 degrees and right lateral rotation was 0 to 30 
degrees.  

In addition, the October 2008 VA examiner reported that the 
thoracolumbar spine was not ankylosed.  The October 2009 
addendum to the October 2008 VA examination report shows 
flexion from 0 to 80 degrees, extension from 0 to 10 degrees, 
left and right lateral flexion from 0 to 30 degrees and left 
and right lateral rotation from 0 to 45 degrees.  The 
objective findings establish no more than moderate limitation 
of motion and establish that forward flexion of the 
thoracolumbar is not less than 30 degrees.  The Board notes 
that while an August 2002 private report of magnetic 
resonance imaging (MRI) notes a slight rotary scoliosis, 
convex to the left, and a January 2003 private record notes 
loss of lordosis, the October 2008 VA examination report 
specifically notes no scoliosis, reversed lordosis, or 
kyphosis, and the examiner stated that muscle spasm, 
localized tenderness or guarding were not severe enough to 
cause an abnormal gait or abnormal spinal contour.  
Regardless, the competent evidence does not establish that a 
higher rating is warranted based on limitation of motion 
under the old or new criteria.  

The Board further finds that a higher rating is not warranted 
under the old criteria of Diagnostic  Code 5295, as the 
competent and probative evidence establishes that the lumbar 
spine degenerative disc disease does not results in more than 
a moderate degree of impairment.  The Board notes the 
Veteran's March 2004 assertion to the effect that his lumbar 
spine disability resulted in severe symptoms.  On VA 
examination in April 2002, however, physical examination was 
noted to be normal and the Veteran was able to touch his toes 
and exercise.  The examiner specifically stated that although 
the low back pain was chronic, it did not inhibit the 
Veteran's performance of daily activities.  In addition, a 
January 2003 private record notes no lumbar pain, and a 
November 2004 VA record notes a normal gait.  While the 
impression of a February 2002 VA x-ray examination was 
moderate to severe degenerative disc changes of the lower 
lumbar spine, an August 2002 private report of magnetic 
resonance imaging (MRI) notes only mild bilateral 
hypertrophic spurring of facets and a slight rotary 
scoliosis, and only mild degenerative changes were noted on 
x-ray examination of the lumbar spine in October 2008.  The 
competent evidence does not establish listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Thus, a higher 
evaluation is not warranted under Diagnostic Code 5295 as the 
competent evidence establishes that the degree of impairment 
more nearly approximates a moderate degree of impairment.  

In addition, consideration of the lumbar spine disability 
under the rating criteria for intervertebral disc syndrome 
under the old or new criteria does not result in a higher 
rating.  While the January 2003 VA examination report notes 
conservative treatment in 1980 to include bed rest and 
activity restriction, the competent evidence does not 
establish that there has been physician prescribed bed rest 
approximating four weeks during any 12-month period.  The 
March 2006 VA examination repot notes incapacitating episodes 
for a few days, not weeks.  In addition, the October 2008 VA 
examination report notes flare-ups of a moderate degree 
lasting 1 to 2 days per week, and while bed rest due to back 
pain was noted in the previous month, physician prescribed 
bed rest is not indicated with respect to the flare-ups.  The 
evidence does not establish a severe degree of impairment of 
the lumbar spine, characterized by recurring attacks with 
intermittent relief, or incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months or that he has recurring attacks 
with only intermittent relief.  Thus, a higher rating is not 
warranted based on intervertebral disc syndrome under the old 
or new criteria.  

The new regulations explicitly take pain on motion into 
account; therefore, application of the principles in DeLuca 
v. Brown, 8 Vet. App. 202 (1995). is unnecessary in regard to 
the new criteria.  Even in consideration of Deluca, in regard 
to the old or new regulations, the Board has considered 
whether factors including functional impairment and pain as 
addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a 
higher rating.  It is not disputed that the Veteran has pain 
on motion, but the Board finds that the currently assigned 20 
percent disability rating assigned adequately compensates him 
for his pain and functional loss in this case.  

The competent evidence does not establish additional 
functional impairment that would warrant a higher rating.  
The April 2002 VA examiner stated that the low back 
disability did not inhibit the Veteran from doing daily 
activities, and on VA examination in January 2003, it was 
noted that the Veteran did extensive yoga, and had a broad-
based painless gait, could heel and toe walk, and a January 
2003 private record notes that yoga and a weightlifting 
program, and no back or hip pain was noted.  The July 2004 VA 
examination report notes no complaints of excessive fatigue 
with motion and that the Veteran swam daily.  In addition, 
the March 2006 VA examination report notes that he was able 
to stand for three to eight hours with only short periods of 
rest and that he was able to walk more than 1/4 of a mile, and 
the examiner noted that the Veteran worked out at a gym and 
maintained a muscular physique.  

The Board notes that while a private June 2007 record notes 
that the Veteran was totally disabled due to spine disease, 
the examiner noted only a slight decrease in the Veteran's 
normal functioning.  In addition, the October 2008 VA 
examiner noted normal range of motion, with no more than 
moderate functional impairment on activities of daily living, 
and the October 2009 addendum to the October 2008 VA 
examination report notes no additional functional loss after 
three repetitions of range of motion testing.  The examiner 
noted that he was able to walk 1/4 of a mile and, use of a cane 
was noted in association with the service-connected right 
knee disability.  Regardless, a disability rating in excess 
of 20 percent for lumbar spine degenerative disc disease is 
not warranted.  

The Board accepts that the Veteran's functional impairment 
may vary and that pain may increase with activity.  However, 
his remaining functional use is better than that contemplated 
for severe limitation of motion or 30 degrees or less of 
flexion, and the October 2008 VA examiner reported that the 
thoracolumbar spine was not ankylosed.  Neither his actual 
range of motion nor his functional impairment due to all 
factors approximates that required for a higher evaluation.

In regard to the Veteran's October 2004 assertion that he was 
unable to function some days as a result of flare ups of back 
pain, noted to be severe on VA examination in March 2006, the 
20 percent disability evaluation assigned contemplates 
impairment in earning capacity due to the lumbar spine 
disability, including loss of time from exacerbations.  38 
C.F.R. § 4.1 (2008).  The Board notes that a February 2003 
private record notes that he was capable of sedentary work, 
and private insurance records indicate that he was able to 
sit, stand and walk for 2 hours, operate a motor vehicle, and 
able to lift up to 20 pounds.  A March 2006 Social Security 
Administration (SSA) determination notes disability due to 
not only degenerative disc disease of the lumbar spine, but 
also osteoarthritis, bipolar disorder and right rotator cuff 
repair causing chronic pain, and a March 2009 rating decision 
reflects that in addition to lumbar spine degenerative disc 
disease, service connection has been established for 
disabilities of the right wrist, left fourth metacarpal, 
right little finger, right and left knee and right foot, and 
as the Veteran noted in September 2002, the combined 
disabilities are responsible for his employment status, not 
solely due to the lumbar spine disability on appeal in this 
case.  In addition, private records, dated in June 2007, note 
only a slight decrease in normal functioning due to the 
lumbar spine, and while associated sacroiliac dysfunction was 
noted, VA regulations require that the lumbosacral and 
sacroiliac joint be considered as one anatomical segment for 
rating purposes.  See 38 C.F.R. § 4.66.

A determination as to the degree of impairment due to lumbar 
spine degenerative disc disease requires competent evidence.  
The Veteran is competent to report his symptoms, to include 
that his symptoms are severe and that he has radiating pain, 
as noted in March 2004.  As a layman, however, his opinion 
alone is not sufficient upon which to base a determination as 
to the degree of impairment due to the lumbar spine 
degenerative disc disease.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence 
of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
VA opinions, which are supported by treatment records and 
based on reliable principles.  The Board notes that the 
objective findings on VA examinations, have consistently 
shown no more than moderate limitation of motion, moderate 
intervertebral disc syndrome with recurring attacks, or 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position, and/or have shown that the lumbar spine is 
not manifested by favorable or unfavorable ankylosis or such 
a significant loss of motion that it equates to ankylosis of 
the lumbar spine, and that there are no incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months or that he has 
recurring attacks with only intermittent relief.  

In addition, the competent evidence does not establish 
neurologic impairment due to lumbar spine degenerative disc 
disease, and thus, a separate evaluation in that regard in 
not warranted.  In March 2004, the Veteran asserted that had 
increased disability due to his service-connected back 
disability due to sciatica both legs.  The Board notes that a 
January 2002 MRI report notes no disc herniation, neural 
foramenal or spinal stenosis.  In addition, a November 2002 
private record notes sensory examination of the lower 
extremities was intact, and a November 2002 private record 
notes no radicular component  in association with back pain.  
In addition, no evidence of sciatic radiculopathy in either 
lower extremity was specifically noted on VA examination in 
July 2004.  

The Board notes that while a June 2005 VA record reflects 
complaints of occasional radiating pain into the right leg, 
straight leg raising test was negative, deep tendon reflexes 
were symmetrical and motor and sensory examination was noted 
to be intact.  While the March 2006 VA examination report 
notes severe right sciatica at all times, no abnormal 
sensation of the lower extremities was noted, muscle strength 
was noted to be superior, and neurologic examination was 
noted to be nonfocal.  In addition, while the October 2009 
addendum to the October 2008 VA examination report notes a 
positive Laseague's sign, no abnormal sensation on the left 
or right was noted and right and left ankle jerk were 2+, and 
right and left ankle jerk were 2+.  The report notes no 
spasm, atrophy, guarding, pain with motion, tenderness, or 
weakness in regard to the thoracic sacrospinalis, motor 
examination was reported as 5/5 in regard to hip flexion and 
extension, and ankle dorsiflexion and plantar flexion, and no 
abnormal sensation of the lower extremities was reported.  
The Board has accorded more probative value to the objective 
evidence  in regard to neurologic impairment, and notes that 
the findings are objective and based on reliable principles.  
Thus, the Board finds that the competent and probative 
evidence does not establish that a separate evaluation for 
neurologic impairment is warranted.  

In regard to the Veteran's assertion that VA examinations 
have been inadequate, as was suggested in the September 2004 
notice of disagreement and in an October 2004 statement, the 
Board notes that the Veteran has provided no evidence that 
the examiners were incompetent.  In addition, the VA opinions 
are supported by the treatment records.  The Board finds the 
examination reports to be adequate for a determination in 
this case.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or her representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against a rating in 
excess of 20 percent for lumbar spine degenerative disc 
disease.  Consequently, the benefits sought on appeal remain 
denied.  

Lastly, the Board notes that an extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding on part of the AOJ 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether 
referral for an extraschedular rating include marked 
interference with employment or frequent periods of 
hospitalization indicating that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds that the competent evidence does not establish, at any 
time, that the Veteran's service-connected lumbar spine 
degenerative disc disease produces such an unusual or 
exceptional disability picture rendering impractical the use 
of the regular schedular standards.  Rather, a February 2003 
private record notes that he was able to do sedentary work.  
A March 2006 SSA determination notes disability due to not 
only degenerative disc disease of the lumbar spine, but also 
osteoarthritis, bipolar disorder and right rotator cuff 
repair causing chronic pain.  In addition, the March 2006 VA 
examination report notes that he was able to stand for three 
to eight hours with only short periods of rest and that he 
was able to walk 1/4 of a mile.  The competent evidence does 
not establish marked interference with employment due solely 
to the service-connected lumbar spine degenerative disc 
disease.  

In addition, the competent evidence does not establish that 
the Veteran has experienced incapacitation or periods of 
hospitalization that would suggest that the rating schedule 
is insufficient for determining the appropriate disability 
rating in this case.  The October 2008 VA examination report 
notes no hospitalizations in association with the lumbar 
spine degenerative disc disease.  Accordingly, the Board 
determines that referral for an extraschedular rating is not 
warranted.


ORDER

An evaluation in excess of 20 percent for lumbar spine 
degenerative disc disease is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


